         Case 9:18-cv-00102-DLC Document 40 Filed 09/30/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 APPLIED INDUSTRIAL                                 CV 18–102–M–DLC
 TECHNOLOGIES, INC.,

                       Plaintiff,
                                                           ORDER
 vs.

 DIVERSIFIED PLASTICS, INC.,

                        Defendant.

       Before the Court is the Parties’ Stipulation to Dismiss. (Doc. 39.) The

Parties request that this Court dismiss the above-captioned matter. (Id.)

       Accordingly, this matter is DISMISSED with prejudice. The Clerk of Court

is directed to close the case file.

       DATED this 30th day of September, 2020.
